PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/031,369
Filing Date: 10 Jul 2018
Appellant(s): Sakamoto et al.



__________________
Sakamoto et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
equates to a CTE range of 5.6ppm/oC or greater and it also recites “an upper limit of a thermal expansion coefficient of the inner layer portion is 8.8ppm/oC” which equates to a CTE range of 8.8ppm/oC or less. 
While it is noted that the specification does include a Table having exact end points of CTE, the Table and the disclosure does not disclose exact ranges. As such, what is claimed is more than what is disclosed. At most, the Table in the specification only provides support for inner layer CTE points of a lower limit of 5.5 and an upper limit of 8.8 (note “A” are inner layers and the Table shows a lowermost limit/point of 5.5 and an uppermost limit/point of 8.8) and a surface layer CTE of having a lower limit of 5.2 and an upper limit of 6.1 (note “B” are surface layers and the Table shows a lowermost limit/point of 5.2 and an uppermost limit/point of 6.1). 






** Note the terms “surface” and “inner” have been corrected in the rejection above to correctly reflect the notation in Table 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PN 5,242,867) or alternatively, over Lin (US PN 5,242,867) in view of Urakawa (JP2008053525).
Regarding claims 1, 4, 9, 16-17 and 18: Lin teaches a multilayer ceramic substrate made by laminating a plurality of sheet layers (abstract, Col. 3 and 5) which will inherently include a surface sheet layer and inner sheet layer. Each of Lin’s sheet layers contains 40-80wt% glass containing 60-80wt% SiO2 and also including 15-30% B2O3 and 0.5-3%M2O, and 20-60wt% of a filler such as quartz (see abstract).
Lin’s ranges either fall within or overlap that claimed. As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose amounts within Lin’s workable ranges (MPEP 2144.05).
Lin does not explicitly disclose the quartz content of a surface sheet layer being less than a quartz content of an inner sheet layer, however, initially it is noted that Lin teaches their sheets each comprising 20-60wt% quartz which allows for amounts of quartz in each layer that would provide for relationships overlapping the relationship claimed. As overlapping ranges provides for a prima facie case of obviousness absent a 
Additionally, the Examiner notes that Lin does not exclude such a relationship and it has been held by the courts concentrations are not patentable unless there is evidence indicating such concentrations are critical. Specifically, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, Lin does teach the general conditions of the claim wherein their layers include both glass and quartz. Additionally, although Lin does not specify more quartz being in an inner layer than a surface layer, as Lin does discuss that the quartz content changes CTE of the layers (see Col. 2), it would have been obvious to one having ordinary skill at the time of invention to optimize the quartz content in each of the layers through routine experimentation to obtain a desirable CTE for each layer. 
Alternatively, as Urakawa who similarly teaches a multilayer ceramic substrate having surface layers and an inner layers containing both glass and quartz (0024, 0029, 0036), discloses that it is desirable in the art to make the quartz content in the surface layers less than the inner layers in order to adjust the CTE relationship between the two and thereby adjust the strength, etc. of the overall multilayer substrate (see document in its entirety), it would have been obvious to one having ordinary skill at the time of invention to modify Lin to include a quartz content in surface layers being less than 
Although Lin may not explicitly disclose the individual CTE for their surface or inner layer portions, given that Lin’s surface and inner sheets have compositions meeting that claimed, one having ordinary skill would reasonably conclude the same properties to result absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 10-15: Lin does not explicitly disclose the exact difference in quartz concentration, in wt%, between the surface and inner portions, however, as discussed above, Lin does teach that each sheet comprises 20-60wt% quartz which allows for amounts of quartz in each layer that would provide for differences overlapping that claimed. As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose quartz contents in each layer, and any difference resulting therefrom, within Lin’s workable range.
Additionally, the Examiner notes that Lin does not exclude such a difference in content and it has been held by the courts concentrations are not patentable unless there is evidence indicating such concentrations are critical. Specifically, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, Lin does teach the general conditions of the claim wherein their layers include both glass and quartz and although Lin does not specify the exact difference in quartz, as Lin does discuss that the quartz content changes CTE of the layers (see Col. 2) and Urakawa discusses that the 
Regarding claim 19 and 20: Lin does teach their multilayer ceramic substrate being used as a substrate for an electronic component or as a chip component as well as an electronic component comprising the substrate (Col. 1 and 8 and Examples). 

NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
None
(2) Response to Argument
	Appellants argue, in summary, that the 35 U.S.C. 112(a) rejection for lack of written description is improper for the following reasons;
Initially, Appellants argue that the Examiner in analyzing Appellants’ Table 2, has confused the “A” and “B” references by discussing “A” as surface layers and the “B” as inner layers wherein the “A” are actually the inner layers and the “B” are the surface layers.
	This is not persuasive. While the Examiner agrees that the terms surface and inner layers were inadvertently switched in the discussion under the lack of written 
Specifically, the specification, as filed, does not provide adequate support for the open ended CTE ranges recited in claim 1. Note, the recited “a lower limit of a thermal expansion coefficient of the at least one surface layer portion is 5.6ppm/oC” equates to a CTE range of 5.6ppm/oC or greater and the recited “an upper limit of a thermal expansion coefficient of the inner layer portion is 8.8ppm/oC” which equates to a CTE range of 8.8ppm/oC or less. 
While Table 2 has exact end points of CTE, the Table and the disclosure does not support the above open ranges. At most, Table 2 only provides support for inner layer CTE points of a lower limit of 5.5 and an upper limit of 8.8 (i.e. only supports 5.8-8.8 and not all CTE values less than 8.8 as allowed for by the open ended range 8.8 or less range claimed) (note “A” are inner layers and the Table shows a lowermost limit/point of 5.5 and an uppermost limit/point of 8.8) and a surface layer CTE of having a lower limit of 5.2 and an upper limit of 6.1 (i.e. only supports 5.2-6.1 and not all CTE values greater than 5.6 as allowed for by the open ended range of 5.6 or greater) (note “B” are surface layers and the Table shows a lowermost limit/point of 5.2 and an uppermost limit/point of 6.1).   Stated yet another way, the original specification provides exact points on Table 2 but does not disclose open ended ranges as now claimed.
As such, the Examiner maintains that what is claimed is more than what is disclosed. 
Appellants additionally argue that regardless of the Examiner’s analysis of Table 2, the Table does provide support for the ranges claimed. Specifically, Appellants point oC and S13 for an inner layer having a CTE of up to 8.8ppm/oC and argue that the specification need not disclose an exact range in order to satisfy the written description requirement but instead, examples are sufficient to support end points of claimed ranges and the Examiner has not articulated any reason as to why one of ordinary skill would doubt that Appellant’s specification provides support for the ranges claimed. 
This is not persuasive. Initially, although the Examiner agrees that S16 does show a CTE of 5.6 and S13 does show a CTE 8.8, these examples only provide support for those end points and not the entirety of the claimed open ended ranges. As mentioned above, the ranges are written in the claims as open ended ranges and therefore, Applicants’ specification must provide support for the entirety of the claimed ranges. While the Examiner agrees that such support need not be done by way of an explicitly disclosed range, the specification must still provide sufficient support for values encompassed by the claimed ranges. In the instant case, as discussed above, the claims recite “a lower limit of a thermal expansion coefficient of the at least one surface layer portion is 5.6ppm/oC” equates to a CTE range of 5.6ppm/oC or greater (i.e. all values greater than 5.6) and the recited “an upper limit of a thermal expansion coefficient of the inner layer portion is 8.8ppm/oC” which equates to a CTE range of 8.8ppm/oC or less (all values less than 8.8).  Thus, while appellant argues that examples are sufficient to support end points, only one end point for each range is claimed, whereas the other endpoint of each range is open.
While Table 2 has exact end points of CTE, the Table and the disclosure does not support the claimed open ranges. At most, Table 2 only provides support for inner or less range claimed) (note “A” are inner layers and the Table shows a lowermost limit/point of 5.5 and an uppermost limit/point of 8.8) and a surface layer CTE of having a lower limit of 5.2 and an upper limit of 6.1 (i.e. only supports 5.2-6.1 and not all CTE values greater than 5.6 as allowed for by the open ended range of 5.6 or greater) (note “B” are surface layers and the Table shows a lowermost limit/point of 5.2 and an uppermost limit/point of 6.1). 
As such, the Examiner maintains that what is claimed is more than what is disclosed. 

Appellants argue, in summary against the rejection of Lin (US PN 5,242,867) in view of Urakawa (JP2008053525) for the following reasons;
	Initially, Appellants argue that their invention provides new and unexpected results; specifically, the thermal expansion of the surface layer can be made less than that of the inner layer by setting quartz content in the surface less than the inner layer thereby, resulting in a compressive stress in the surface during cooling after firing and thereby, improving flexural strength.
This is not persuasive. Initially, the Examiner points out that while Appellants are arguing that in their claimed invention, the surface CTE can be made less than the inner CTE, the claimed CTEs of the surface and inner portion actually overlap each other with no recitation that the surface CTE is less than the inner CTE.  For example, the recited “a lower limit of a thermal expansion coefficient of the at least one surface layer portion  the surface layer having a CTE range of 5.6ppm/oC or greater and the recited “an upper limit of a thermal expansion coefficient of the inner layer portion is 8.8ppm/oC” equates to the inner layer having a CTE range of 8.8ppm/oC or less. 
Additionally, even if Appellants argue that setting the quartz content less in the surface than in the inner portion results in a lower CTE in the surface, the manner in which the claim is written places no limits on how much less (quartz content or CTE). Instead, the manner in which it is claimed allows for them to be almost exactly the same.  

Further, although Appellants argue unexpected results for having lower quartz in the surface than in the inner portion provides lower CTE in the surface than the inner portion, it is noted for the record that Appellants have provided no actual evidence to show unexpected results and arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
Additionally, Appellants argued results would not be considered unexpected as not only does Lin clearly disclose that quartz content affects CTE as mentioned in the Office Action above, but Urakawa clearly discloses the desire to make the quartz content lower in the surface than in the inner layer to provide for lower thermal expansion in the surface. "Expected beneficial results are evidence of obviousness of a claimed invention" In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)

Appellants assert that Lin makes no mention of thermal expansion of various layers, Lin does not recognize that quartz content is a result effective variable as asserted by the Examiner as being found in Lin’s Column 2, and there is no recognition that would have allowed a person of ordinary skill to optimize the content to achieve a desired outcome absent undue experimentation let alone select different quartz content for each layer to have a relationship as claimed. 
This is not persuasive. Initially, although the Examiner agrees that Lin does not explicitly discuss CTE of various layers, they do teach surface and inner layers having compositions that overlap that claimed and therefore, one having ordinary skill would reasonably expect the same properties to be present (MPEP 2112). Additionally, not only does Lin’s quartz content ranges for each of their surface and inner layers overlap that claimed but contrary to Appellant’s argument, Lin does clearly suggest quartz filler being a result effective variable that changes/controls CTE of the layers (see Col. 2, lines 56-60). 
For example, see below where Lin clearly discloses their fillers additions (i.e. content of fillers) being for controlling thermal expansion, etc. and Lin clearly teaches quartz as being a filler.

    PNG
    media_image2.png
    104
    394
    media_image2.png
    Greyscale

As such, it would have been obvious to one having ordinary skill at the time of invention to optimize the quartz content in each of the layers, within the limits of Lin’s taught ranges, as desired through routine experimentation to obtain desirable CTE for each layer. Further, contrary to Appellant’s argument, optimization and different quartz contents would have been obvious.  As mentioned, Lin clearly suggests the outcome of CTE when optimizing quartz content, thus one having ordinary skill would have found it obvious to vary the amount of quartz in the surface using Lin’s amount range of 20-60% and vary the quartz in the inner layer using Lin’s amount range of 20-60% for desired CTE of each and there is nothing to conclude adjusting such amounts would rise to the level of undue experimentation. Further, it is noted that these ranges allow for relationships overlapping that claimed. For example, these ranges allow for combinations such as 20% in the surface with 30% in the inner layer, etc. and absent a showing of unexpected results, overlapping ranges itself provides a prima facie case of obviousness (MPEP 2144.05). Even further, the Examiner points out that the Office additionally relied on Urakawa to provide motivation to make the quartz content in the surface being smaller than the inner layer for lowered CTE in the surface and as such, it would have been obvious to modify Lin to include a lower amount of quartz in their surface than in their inner layer during the above optimization for lowered CTE. 

Initially, Urakawa teaches away from the invention as Urakawa does not disclose inner and surface layers containing a quartz filler separate from the SiO2 of glass but instead, only teaches a glass containing SiO2 and the glass is a ceramic layer. 
This is not persuasive. Although Urakawa does not disclose adding a separate quartz filler to glass but instead, teaches SiO2 glass that generates quartz, combining Urakawa to cure the deficiencies of Lin would still be obvious. Specifically, although Urakawa and Lin disclose quartz differently (Lin’s quartz be added to glass as a filler and Urakawa’s quartz being produced by SiO2 glass itself), both are still teaching quartz in a surface layer and in an inner layer. Additionally, Lin was not modified to change how their quartz was made but instead, Lin was modified to include motivation as to why one of ordinary skill would desire a lower quartz content in a surface versus in an inner layer. In the instant case, Lin includes quartz and based on Urakawa disclosing that lower quartz content in the surface allows for desirably lower CTE than in an inner portion, one having ordinary skill would have motivation to lower the quartz filler content in Lin. Although Urakawa may produce their quartz different from that of Lin, Urakawa is still clearly teaching the desire in the art for having a lower quartz in the surface. As Lin already recognizes that quartz content affects CTE but just doesn’t expand on it and Urakawa clearly provides motivation to lower the amount in the surface for CTE, there is motivation and the combination is proper. The fact that Urakawa produced their quartz in a different manner is not seen as relevant as Lin is not modified to alter their method 

Additionally, Appellants argue that Urakawa’s Table 1 has the lowest thermal expansion being 10.3ppm/oC and as such, any combination of Urakawa with Lin would not result in the invention as recited in claim 1.
This is not persuasive because as mentioned above, Lin was not modified to include Urakawa’s CTE values but instead, only to provide motivation of why it would have been obvious to adjust Lin’s quartz content to have lower amounts in the surface than that of the inner portion during optimization for obtaining lower CTE in the surface. Further, as discussed in the Office Action, given that Lin’s compositions overlap the ranges claimed, one having ordinary skill would reasonably expect Lin itself to include the same CTEs as claimed. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Lauren Robinson Colgan
/LAUREN R COLGAN/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787    
                                                                                                                                                                                                    /Jennifer McNeil/Primary Examiner, TC 1700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires